Title: To Alexander Hamilton from Théophile Cazenove, [1 April 1790]
From: Cazenove, Théophile
To: Hamilton, Alexander


[New York, April 1, 1790]

Les lumières et l’intégrité du Ministre des finances sont constatés par les principes qu’il
établit et qu’il developpe dans le rap̄ort qu’Il a delivré le 14 Janvier dr. Il y fait aux Citoyens des Etats Unis un présent digne d’Eux, en les engageant d’établir un ordre sage et immuable dans leurs finances et en les detournant de la funeste impolitique de mepriser la foy publique. Ce rap̄ort constate les travaux et les soucis auxquels le ministre se dévoue; avec quels soins il veut écarter les désordres qui naitroient de l’infidelité, et qu’il consideroit Comme des Calamités, les resolutions qui terniroient l’honneur et les loyautés que les creanciers des Etats Unis attendent d’une nation qui s’est deja tant honorablement distinguée.
On conçoit donc que cette partie des dispositions, qui, dans le plan de la consolidation de la dette de l’Etat, rècule le payement du tiers des intérets, ne doit être attribuée qu’à des circonstances momentanées et locales, trop imperieuses et d’une nature trop délicate pour qu’un étranger s’en puisse permettre la discussion. Mais on croit ne pas s’ecarter de son devoir en soumettant à l’attention du Ministre quelques details relatifs à l’effet qu’aura necessairement en Hollande, le retard d’un tiers des intérets sur les Capitaux des Liquidated Debt. On espère que le Ministre ne croira point que ces representations sont dictées par d’ingènereux motifs. Les Hollandais savent, qu’un crèancier sage ne doit pas tout laisser faire au debiteur intêgre qui cherche à s’acquiter honorablemt, et le simple mouvement d’un intéret bien entendu, féra cò-operer aux mesures proposées dans le raport, ceux qui seront dans la position de pouvoir traitter directement de cet objet. Tels seront surtout les sentimens des maisons de Commerce, qui dans Amsterdam, dirigent les Emprunts pour les Etats Unis, et les Emprunts sur les créances dont ces Etats ont reconnu la validité. Le carracterre moral et la fortune de ces Directeurs est tout à la fois la source du grand credit dont ils jouissent et le guarant de leur empressement à soutenir toutes les mesures qui s’accorderont avec l’interet permanent de ceux, qui, sur leurs avis, ont fait l’acquisition de Liquidated Debts. Le Ministre ne rendroit pas justice à ces Directeurs s’il ne les distinguoit pas de cette espéce de speculateurs qui ne s’inquietent point du sort des effets qu’ils revendent au public, et dont l’objet est simplement de saisir, de créer même, des apparences momentanément favorable pour revendre à haut prix, ce qu’ils ont acquis à bon marché.
Les Directeurs des Emprunts sur les Liquidated Debts, infidelement informés en 1786 acquirent les Certificats au taux de 60 pCt, et persuadés que c’etoit le veritable taux du marché, ils ont recedé à ce prix & au public Hollandois, Ces Capitaux de Liq: Debt, en en subdivisant la propriété dans la forme et suivant l’usage de ces sortes de transactions. Lorsqu’ils se sont apperçus du trop haut prix qu’ils avoient payé, ces Directeurs se sont decidé à faire individuelemen des sacrifices afin de prevenir le prejudice qu’une premiére erreur pouvoit faire aux acquereurs des portions partielles qu’ils ont mis dans la Circulation. C’est dans ce principe et dans le désir de maintenir le Credit des Etats Unis, que jusques au moment actuel, ces Directeurs ont payé, depuis 1787, & à chaque Semêstre, les Intérets sur les Liquidated Debt, a raison des 6 pCt. qui y sont affectés. Le Ministre sait que cependant ces Directeurs n’ont rien touché pour cet objet, & connoissant l’ètendue et l’èpoque des Capitaux de Liq: Debt que les Holl. possèdent, le Ministre pourra connoitre l’etendue du debours dans lequel les Directeurs se trouvent. C’est dans ce principe encore que les Directeurs des Emprunts favoriseront toutes les mesures qui etabliront la solidité rèelle des effets qu’ils ont revendu, non point à des speculateurs passagers, mais à cette partie du public qui n’acquiert que pour transmettre de pere en fils, les effets qui occupent leurs Capitaux. Ces Directeurs se consoleroit difficilement d’avoir été les entremetteurs d’une operation onèreuse à ceux qui se seroient confiés à leur examen: sous ce raport leur intéret est toujours à l’unison de leur integrité, en ce que plus ils sont jaloux de maintenir intacte la reputation de prudence que leurs bons procedés leur ont acquise, plus ils augmentent leurs forces pour pouvoir exècuter de plus brillantes affaires: En s’ecartant des vrais principes d’ordre et de credit, ils detruiroient l’oiseau qui chaque jour leur donne un oeuf précieux. Consequement l’interet de ceux qui dirigent les Emprunts de Hollande, et l’interet des Hollandois proprietaires des crèances à la charge des Etats Unis est absolument à l’unison de l’interet de ces mêmes Etats Unis, puisque tout ce qui tend à l’augmentation de la prosperité, c’est à dire de la solidité permanente des derniers, tend à conserver les proprietés des deux premiers. C’est un ordre de choses dont l’effet est de Confondre et de reunir en un seul intéret, les trois interets qui au premier aspect paroissent différens; Lorsque le ministre aura sur ce fait les informations qu’il pourra se procurer, on croit, que toutes les fois qu’Il proposera des levées d’argent en Hollande, le Ministre jugera utile aux Interets des Etats Unis, de laisser aux maison chargées de ses Emprunts, la decision, de la forme et des conditions; du moment et de l’etendue de ces Emprunts, persuadé, que ces maisons ne détermineront que des conditions salutaires au Credit des Etats Unis et dans une proportion exacte entre la nature des besoins des Etats et la possibilité de les remplir.
Ce n’est donc qu’en Consideration du rapport qui subsiste entre les interets des Etats Unis et le carracterre des Capitaliste Hollandois qu’on prend la liberte d’informer le ministre des circonstances et de l’organisation des Emprunts qui ont eté faits en Hollande, et la liberté de constater combien la nature de ces Emprunts s’adapte mal aux arrangemens de finances qui reculent le payement du tiers des interets. On croit pouvoir poser pour principes
1e: que l’exploitation des vastes domaines des Etats Unis; l’etablissement des manufactures qui doivent y procurer une balance de commerce moins onereuse; les secours que l’industrieuse activité de leurs laborieux habitan reclâment de toute part; et surtout le mouvement qu’il faut donner à la circulation, exigent que l’administration suplée par des Emprunts dans l’Etranger, au manque de numeraire qui obstruie l’èlan general vers une grande puissance nationale.
2e: qu’à l’exeption de quelques sommes bornèes que les genoisons, les flamans pourront peut être fournir, c’est uniquement des Hollandois que les Etats Unis peuvent attendre les secours d’argent dont ils auront successivement le besoin.
3e: que les Capitalistes Hollandois ne laissant jamais leurs Capitaux oisifs, ce n’est que le produit de leurs épargnes ou celui de quelques remboursemens extraordinaires, qui fournit les sommes necessaires au remplissement des Emprunts Etrangers qui s’ouvrent en Hollande; qu’exiger des Hollandois une somme trop considerable à la fois, c’est exiger l’impossible: qu’en Hollande, les levées d’argent qui ne surpassent point la somme de deux ou trois millions de florins sont toujours faciles et promptes lorsque la Confiance publique porte l’argent de ce coté la. Que d’autre part, les besoins des Etats Unis ne seront jamais que graduels et bornés, qu’ainsi il existera constamment une proportion entre l’oeconomie Hollandoise et la moderation americaine: que de ces dispositions respectives il resulte des rapports, lesquels, s’ils sont sagement menagés, assureront dans tous les temps des ressources aux Etats Unis. qu’il suffira pour cela que l’administrateur des finances des E.U. plie les conditions à la mesure des prejugés et des habitudes d’un peuple sevère pour tout ce qui tient aux formes et à l’exactitude. Que le Ministre exploitera avantageusement la confiance des Hollandois, s’il maintient auprés d’eux le credit des Etats Unis dans une pureté extrême, et il ne doit pas règretter quelques sacrifices, pour conserver cette fleur de credit que les agens des E. U. ont plantée et cultiveé avec un soin, qui ne demande plus qu’un ar̄osement prudent pour devenir un fruit utile à tous les interessés.
4e: que les Hollandois sont habituées au respect le plus minutieux pour les engagemens qu’ils prenent, et qu’ils exigent une fidelité qui doit s’ètendre jusques à la minute dont on est convenu avec eux. Que gènèralément les Capitalistes Hollandois ne pren̄ent pas la peine d’examiner par eux même la Solidité des placemens d’argent qu’on leur propose, mais qu’ils s’en remettent à l’integrité & à la prudence des maisons qui protégent et presentent les Emprunts publics. Que consequemment leur confiance reposant sur un prejugé favorable plutot que sur une connoissance exacte, cette confiance se renverse au plus léger retard des remboursemens ou des interets promis. Qu’une fois inquietés sur ces sujets dans un placement ainsi fait, ils ne veulent plus s’exposer a de nouvelles apprehensions sur la solidité d’une proprieté semblable; qu’ils veulent encore moins se donner l’embarras d’examiner les circonstances qui bonifient l’espece d’effets qu’un manque d’exactitude a terni à leurs yeux; Et que toujours environnés d’occasions pour le solide employ de leurs fonds, il faut ensuite un longtemp et un concours extraordinaires de circonstances pour que les capitalistes Hollandois reviennent du prejugé qu’ils ont pris contre la solidité d’un effet qui aura une fois desapointé leur attente.
5e: que celles des Puissances qui ont veillé au maintien de leur Credit, & qui ont peut être usé à cet effet d’une sage charlatanerie, ont toujours trouvé des Secours en Hollande, et continueroient d’en trouver lors même qu’ils n’en méritent plus, si la delicatesse des Directeurs des Emprunts, n’eclairoit pas le public et n’arretoit pas le courant de sa confiance.

Les maisons d’amsterdam sur le nom des quels la proprieté des grandes masses de Liquidated Debts sont inscrites sur ces Livres des E.U. ne sont point les propriètaires de ces fonds: ils ne les possedent qu’en qualité de Trustees.


Ceux qui dans Amsterdam ont acquis primitivement ces Liq: Debts ont un commerce courrant d’effets publics: La nature de leurs affaires est un mouvement constant d’acquisitions et de reventes. Afin de faciliter cette revente et la circulation des fonds dont ils se chargent en masses, ils les subdivisent en portions n’excedant pas la valeur de f1000., et ils donnent aux titres de proprieté qu’ils font circuler une forme que l’usage a consacré.

La premiere acquisition de Liquidated Debts qui s’est faite en Hollande s’èlevoit à un capital de 840,000 Dollars. On les paya a raison de 60 pCt. de leur valeur, ainsi on paya B 5,024,000 ceux ci au change de 47 par Dollars coûterent dont f 1200,000; Cr. D’Holl.

Les Directeurs firent transferrer le capital de 840,000 B Liq. Debts sur les noms des personnes qui jouissent de la confiance publique. Ils subdiviserent la proprieté de ces 840,000 en Douze cens parts & créerent douze cens titres ou obligation de f 1000; chaque portion d’interet ayant, suivant les termes de Contrat, le droit à une douze centieme portion des B 840,000. Ces obligations ont été débitées au public Hollandois.
Lorsque ces premieres 1200. portions ont eté dèbitées, les Directeurs ont acquis de nouvelles quantitées de Liquidated Debts, et toujours par masses de B 840,000, subdivisées sur les mêmes principes que la premiere partie.

On calcule qu’actuelement il s’est consolidé cinq masses d’Emprunts chaqu’un de B 840,000, representés par 1200. obligations, consequemmen une proprieté totale de 4,200,000 Dollars Capl. Liquidated Debt, representé par Six mille obligations, ou portions d’intéret actuellement circulant dans les Provinces Unies, et appartenant par petites parties de 1, 2, 3, 4, 6, ou tout au plus 10 obligations, à un nombre eparpillé de capitalistes et de bourgeois Hollandois.

Les conditions aux quelles ces 6000. portions d’interet ont été acquises sont détaillées et pronouncées dans le corps des 6000. titres de proprieté qui circulent. On y promet la repartition annuelle des interets de Six pour Cent qui se doivent payer par les Etats Unis sur les capitaux des Liquidated Debt inscrit au nom des Trustees.

L’organisation de cette repartition a eté arretée a Convenance, sur le principe, d’employer les ⅔ de la somme d’interets que les Etats Unis doivent payer, pour Acquiter l’interet annuel des sommes deboursées, et d’employer le ⅓ restant, au remboursement d’une quantité finie d’obligation sois portions de f 1000 qui sont dans la circulation.

Chaque Emprunt possedant un Capital de B 840,000 doit recevoir pour les interets de ce Capital à raison de 6 pCt. une somme annuelle de B 50,400. les quels, aprés la deduction de quelques frais produisent tous les ans f 110,000. Cr. D’hollande et doivent se partager entre les porteurs de chaque 1200. portions.

  
    savoir
    f 72000. pour acquiter à chaque portion de f 1000 une somme de f 60. Et f 38000. pour rembourser 36 portions de f 1000 avec une prime de 3 pCt pour chaque année de debours.
  

NB La partie chiffrée du plan imprimé annexé au present memoire expliquera plus distinctement ces details et comment par l’accumulation des interets composés, les f 1200000 Cr d’Hs. sont primitif des B 840000 se trouveront remboursés la Vingt cinquieme anneé, si les interets soit les B 50400. sont payés tous les ans par les Etats Unis; Et comment cependan a l’issue de ce terme les proprietaires de 1200. obligations resteront chaque portion pour ¹⁄₁₂₀₀ part, proprietaires du Capital de B 840,000 Liq: Debt.
Mais si au lieu de recevoir B 50400 pour interets a 6 pCt sur chaque B 840,000, les Directeurs ne recoivent que 4 pCt. soit B 33600. Ils seront dans l’impossibilité de executer les remboursemens annuels qui sont annoncés au public. Ils devront publier la reduction des interets et la decomposition des conditions primitives du Contract. Et vu le nombre de six mille portions qui sont repandues partout, cette publication devra nècessairement èveiller l’attention de tout le corps des Capitalistes.

On croit qu’il est de l’interet des Etats Unis d’èviter cet eclat en Hollande et d’y prevenir une impression qui arretera la confiance que les Hollandois ont actuelement dans la bonne foi et la puissance des moyens des Etats Unis. Sans se donner la peine d’examiner la Cause de ces retards, les Hollandois ne seront frappés que de l’effet: Ils cèsseront de considerer les titres à la charge des Etats Unis comme une proprieté sur la quelle ils peuvent irrevocablement compter, Et les Etats Unis ne pourront plus lever en Hollande les sommes dont ils auront besoin, ni si facilement, ni a aussi bon compte; Ils s’exposeront même à la possibilité de ne pouvoir point y trouver une somme importante.

Sans doute le resultat des principes du Rapport et l’arreté du Comité laissent un grand espoir pour le payement subsequent des 2pCt dont le payement sera differé, mais, si le ministre n’a rien prononcé de fini sur cet objet, pour laisser peut être au gros de la nation l’espoir confus d’être debarrassé de cette charge, ce manque de prononcé fera le même effet sur les esprits peu clairvoyan en Hollande; ces derniers ont d’ailleur l’experience du peu de fond qu’il faut faire sur les promesses surrogatoires et eloigneés des grandes puissances. Enfin on croit qu’il seroit prudent de ne pas donner l’occasion au public Hollandois de fixer son attention sur les ressources finantielles Des Etats Unis, aussi longtemp que la perception des revenus y sera un article de probabilités plutot qu’un point de fait.

Les Cinq Emprunts possedant un Capital de quatre millions deux cens mille Dollars Liquidated Debt, le deficit des 2 pCt s’elevera annuelement à B 84000. soit environs f 200,000. Cour. D’Hollande et pour les dix années l’objet sera Deux millions de florins. Cette somme annuelle au totale est trop considerable pour s’attendre à ce que les Directeurs, dejà en de si grands débours, continuent à se charger du payement exact des interets & des remboursemens promis aux porteurs des 6000 portions. Les Directeurs devront être efficassement soutenu à cet égard par les moyens que le Ministre des finances leur fournira.

Il ne sera pas necessaire de procurer d’abord la totalité des deux millions: Il suffira de hâter les dispositions pour subvenir aux payemens des premieres années, ensuite on pourra voir quels moyens les èvenemens dèvelopperont dans la suite.

Le ministre des finances connoit trop bien les forces et les circonstances du fisc qu’il dirige pour ne pas trouver dans ses lumieres un moyen qui soit tout à la fois adapté aux convenances des Etats Unis et à l’objet de fournir aux Directeurs des Emprunts, les valeurs necessaires au ponctuel acquit des engagemens pris avec le public. Une nouvelle levée d’argent en Hollande pour le compte des Etats Unis Sembleroit fournir un moyen fort simple & assez sècret. Les Agens des Etats Unis pourroit être authorisés à recevoir des Directeurs des Emprunts sur le Liq. Debt les titres des 2 pCt. amènés, au lieu et place d’argent comptant pour l’acquit des sommes qu’ils prendroient dans les Emprunts nouveaux et cela pour un montant ègal au deficit sur les 4,200,000 Dollars, & au deficit d’un autre Emprunt sur 500,000 Dollars qui est organisé sur un autre plan que ceux des B 840,000. Ces 500,000 B. sont ceux qui doivent être inscrit sur les registres comme la propriété de Est Lespinasse J.ten eaten Geb: Kops et Chn. van Eeghen, qui sont les Trustees de cet Emprunt là.
Il seroit bien à desirer que l’on put informer les Directeurs d’Amsterdam des intentions du Ministre relativement à cet important objet, afin qu’ils puissent régler leurs mesures sur la probabilité de pouvoir ou de ne pouvoir pas èsperer des faciltiés qui previendront le choc du discredit que l’on apprèhende. On comprend combien sur cet objet le ministre peut difficilement rien prononcer encore, mais il lui sera possible de juger de la possibilité ou de l’impossibilité d’un pareil arrangement. On attendra de sa bonté les explications qu’il jugera convenable de donner, et qu’on desireroit pouvoir faire passer en Hollande par le premier paquet Anglois destiné pour Falmouth.
New York   ce 1e Avril 1790
